Citation Nr: 0919274	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania.

The Veteran appeared at a Board hearing via video conference 
in March 2009 before the undersigned Veterans Law Judge.  He 
also appeared at a local hearing before an RO Decision Review 
Officer in March 2007.  Transcripts of the testimony at both 
hearings are associated with the claims file.


FINDING OF FACT

The Veteran's claimed stressors are not verifiable.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The statement of the case references an 
initial VCAA notice in February 2005, which also included a 
PTSD Questionnaire.  The Veteran's completed and returned 
Questionnaire, date stamped April 2005.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined in the 
event service connection is granted, is not prejudicial in 
light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board 
notes, however, that notice was provided in a VCAA notice 
letter associated with another claim by the Veteran.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including repeat requests for 
sufficient information to try and verify his claimed 
stressors.  The Board notes he was not afforded a VA 
examination during the adjudication of his claim, and that 
the only "diagnosis" of PTSD of record is a December 2004 
entry in his VA outpatient records that he probably 
manifested PTSD symptoms.  The diagnosis was not set forth in 
the multi-axial diagnosis format required by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV).

VA is obliged under the VCAA to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition to the tentative VA diagnosis of PTSD, the 
Veteran indicated on his November 1966 separation Report of 
Medical History that he had a history of excessive worry or 
depression, but that he was "cured."  Neither he nor the 
examiner noted any additional details pertaining to the 
entry.  The November 1966 separation medical examination 
report notes that the appellant was clinically evaluated as 
being psychiatrically normal.  

Given other circumstances, the Board would deem an 
examination indicated by the evidence of record.  As noted in 
the Finding section above, however, in light of the fact the 
claimed stressors simply are not verifiable, a remand for an 
examination would not serve any useful purposes.

Thus, while the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  DSM-IV 
is the governing criteria for diagnosing PTSD.  38 C.F.R. 
§ 4.125(a). 

Analysis

The Veteran served in Vietnam from October 1965 to July 1966, 
and he was assigned as a supply handler/truck driver.  He 
asserts two of his claimed stressors are combat stressors, 
that is, he personally engaged in combat.  

First, the Veteran alleges that after his convoy, in which he 
was driving an fueled armored vehicle, stopped he walked into 
a nearby jungle to relieve himself.  As he was about to take 
another step, a fellow soldier stopped him from stepping on a 
land mine.  The incident frightened him very much.  

Second, the appellant contends that he was walking in an 
alleyway, when he noticed a South Vietnamese policeman 
chasing a Viet Cong.  The policeman had an automatic weapon, 
and the Veteran stated this officer "machine gunned" the 
alley in an attempt to kill the Viet Cong.  The Veteran 
reportedly had to duck for cover to avoid being shot.  The 
appellant claims that he was armed with a rifle at the time, 
but things happened too fast for him to return fire.  
Thirdly, the claimant argues that he was on guard duty aboard 
a fuel barge when he saw what he believed to be a Viet Cong 
swimming towards it.  The appellant claims that upon seeing 
the swimmer he assumed that it was an enemy soldier who was 
attempting to set fire to the fuel barge.  Hence, he started 
firing.  Although the appellant does not know if he hit the 
putative enemy, he believes he may have killed him.

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Combat Standard.

There must be competent evidence the Veteran personally 
engaged in battle with the enemy to have engaged in combat.  
Merely serving in a theater of combat operations is 
insufficient to meet the standard.  VAOPGCPREC No. 12-99, pp. 
2-3 (October 18, 1999), 65 Fed. Reg. 6,257 (2000).  This 
factual determination is made by the Board on a case-by-case 
basis.  Id., at 4.

The Board finds the first two of the three claimed stressors 
do not qualify as verified evidence of combat service.  The 
avoidance of the land mine, while certainly stressful, does 
not qualify as combat.  Instead, it falls within the category 
of stressful conditions and circumstances that are part and 
parcel of serving in a combat environment.  As such, it must 
be verified and there is no independent evidence verifying 
this assertion.  

The second stressor also does not represent combat service.  
The Veteran was not the intended target, and he was not 
involved in the incident.  While it certainly qualifies as a 
valid traumatic event, because it is not combat service, it 
requires evidence verifying its occurrence.

Verification is where the Veteran's claim falls short.  The 
U. S. Army and Joint Services Records Research Center (JSRRC) 
advises that events or experiences such as the Veteran's, 
while perhaps true, simply are not verifiable, as the sole 
support for them is most often anecdotal evidence.

The Veteran's recall of dates and places is poor.  He placed 
the land mine incident in June 1965, and the incident with 
the South Vietnamese policeman as having occurred in 
September 1965.  His official orders note he did not arrive 
in Vietnam until October 1965.  But the Board does not hold 
such inaccuracy against the Veteran, as many years have 
passed in the interim.  As already noted, the critical factor 
is that the incidents are not verifiable.  Simply put, as 
these incidents are not combat, they must be independently 
verified.  The appellant has neither offered evidence nor 
identified evidence which could or would independently 
corroborate these claimed stressors.

As for the third claimed stressor, if it in fact occurred, it 
might qualify as a single incident that approximates personal 
combat.  Nonetheless, the Board finds the Veteran's account 
too vague to support a finding of personal engagement in 
combat.  Assuming that the appellant did pull night time 
guard duty, he was not even certain he in fact saw an enemy 
combatant swimming towards the barge.  Soldiers firing at 
imagined targets is not unusual in the annals of war.  More 
importantly, the appellant has neither offered evidence nor 
identified evidence which would or could independently 
corroborate this claimed stressor.  Thus, the Board is 
constrained the find there simply is insufficient information 
to place the evidence in equipoise as to whether the Veteran 
personally engaged in combat.  As a result, the Board may not 
find personal combat on the basis of affording him the 
benefit of the doubt.  See 38 C.F.R. § 3.102.  In light of 
this finding, the Veteran's third stressor also must be 
assessed as a non-combat stressor which requires 
verification.

The barge incident has the potential of verification had the 
Veteran provided more information-information two VCAA 
letters asked him for and also was sought at the hearings.  
There is insufficient information of record to either verify 
the stressor or seek verification from JSRRC.  He noted a 
province where the incident supposedly occurred, but in 
written submissions and at two hearings, he could not provide 
an approximate month in which it supposedly occurred.  
Moreover, he has not identifies any report where these events 
may have been independently documented.  Hence, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  

The benefit sought on appeal is denied.

In reaching this decision, as explained above, the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the Veteran's claim, 
however, the doctrine is not for application.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


